Charles J. Cauchan, J.
The court has allowed the parties to this action, on motion of the Commissioner of Environmental Conservation, to reargue the court’s prior declination to impose fines upon defendants for their violation of the judgment of Justice Hamilton Ward granted herein on January 27, 1970.
The court has reviewed the defendants’ history of repeated defaults over the past four years in meeting the timetables established by court order and the Commissioner’s departmental orders. The defendants have most recently disregarded the latest order of this court by failing to file the waste-waters facilities report due on or before September 15, 1971. It now appears that the only way defendants will be impressed with the urgent necessity of taking the required steps to end pollution of the waters of Erie County by the Town of West Seneca is to impose financial penalties upon them. During reargument, neither defendants nor their representatives were able to submit any cogent reasons why such a step should not be taken.
Accordingly, plaintiff may have an order, amending the court’s order of September 13, 1971, imposing a fine of $25,000 upon defendants, conditioned, however, upon any future default, for a period in excess of 30 days, in complying with any one or more of the terms and conditions specified in items B through G of the timetable set forth in said prior order.